Exhibit NEWS RELEASE For Immediate Release November 20, 2008 Contacts: John K. Keach, Jr. Mark T. Gorski Chairman Executive Vice President Chief Executive Officer Chief Financial Officer (812) 373-7816 (812) 373-7379 INDIANA COMMUNITY BANCORP SELECTED TO PARTICIPATE IN THE TREASURY CAPITAL PURCHASE PROGRAM (Columbus, In) – Indiana Community Bancorp (the "Company") (NASDAQ: INCB), the holding company of Indiana Bank and Trust Company of Columbus, Indiana (the “Bank”), today announced that the Company received preliminary approval from the Treasury to participate in the Treasury Capital Purchase Program.The Company filed an application for capital totaling $21.5 million, or approximately 2.5% of total risk weighted assets, as a part of the voluntary program designed to make capital available to healthy institutions.The Company has until December 17, 2008 to complete the documentation process with the Treasury. John K.
